COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Frank


THERESA TIBBITTS
                                             MEMORANDUM OPINION *
v.   Record No. 2487-99-2                        PER CURIAM
                                                APRIL 11, 2000
DEPARTMENT OF SOCIAL SERVICES
 FOR HENRICO COUNTY


                FROM THE CIRCUIT COURT OF HENRICO COUNTY
                         George F. Tidey, Judge

             (John W. Parsons; Wood and Wood, P.C., on
             brief), for appellant.

             (George T. Elmore, Assistant County Attorney;
             Jennifer C. Hollar, Guardian ad litem for the
             minor child, on brief), for appellee.


     Theresa Tibbitts (mother) appeals the decision of the circuit

court terminating her parental rights to Brandon Lee Tibbitts

(Brandon).    Mother contends that the trial court erred when it

found that she failed, without good cause, to maintain contact

with or to provide or substantially plan for Brandon's future for

a period of six months following his placement in foster care,

notwithstanding the efforts by the Department of Social Services

for the County of Henrico (DSS) to strengthen the parent-child

relationship.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).   "Code § 16.1-283 embodies

'the statutory scheme for the . . . termination of residual

parental rights in this Commonwealth' [which] . . . 'provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456

S.E.2d 538, 540 (1995) (citations omitted).   "'In matters of a

child's welfare, trial courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child's

best interests.'"   Logan, 13 Va. App. at 128, 409 S.E.2d at 463

(citation omitted).   The trial judge's findings, "'when based on

evidence heard ore tenus, will not be disturbed on appeal unless

plainly wrong or without evidence to support it.'"   Id. (citation

omitted).

     Under Code § 16.1-283(C)(1), a parent's rights to a child

placed in foster care may be terminated if the trial court

finds, by clear and convincing evidence, that it is in the

child's best interests and that:



                               - 2 -
          The parent . . . [has], without good cause,
          failed to maintain continuing contact with
          and to provide or substantially plan for the
          future of the child for a period of six
          months after the child's placement in foster
          care notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to communicate with the parent or
          parents and to strengthen the parent-child
          relationship. Proof that the parent . . .
          [has] failed without good cause to
          communicate on a continuing and planned
          basis with the child for a period of six
          months shall constitute prima facie evidence
          of this condition . . . .

Code § 16.1-283(C)(1).

     The record establishes that Brandon was taken into foster

care in January 1997 following a call to DSS that mother had

left Brandon in the care of another person, but failed to

retrieve him.   At that time, mother was homeless.

     DSS provided mother with numerous services designed to

address her underlying problems and strengthen the parent-child

bond, including transportation for visitation; coordinating

assistance from the Department of Rehabilitative Services (DRS)

for housing, job training and referrals, and financial

management; and referring mother to Child Support Enforcement.

Despite the assistance of DSS, mother was unable to remain in

stable housing or to maintain steady employment.     She worked

only two months at a job obtained through DRS.   Mother also

failed to attend monthly family therapy sessions.




                               - 3 -
     Mother obtained an apartment with the assistance of DSS in

March 1997 and was able to have increased visitation with

Brandon.    Beginning in July 1997, however, mother fell behind on

her rent.   She refused DSS's offer to pay $350 if she paid the

remaining balance of $50 herself.    Mother did not pay rent in

August or September and left the apartment to move to one

charging higher rent.

     In June 1997, mother cancelled a weekend visit with Brandon

because she was going to the beach.      She cancelled another

weekend visit in August because she lacked money to buy food,

although she was working and receiving social security payments.

When DSS attempted to set up home-based services designed to

allow weekly visitation, mother failed to attend the meeting.

Mother became increasingly less conscientious in maintaining

weekly visitation, with the frequency dropping from three in

December 1997, to none in March 1998, and only two visits total

in May through July 1998.

     The evidence demonstrated that, even with the assistance of

DSS, mother refused or was unable to maintain steady employment,

manage her finances, keep stable housing, or maintain consistent

visitation with Brandon.    Mother moved multiple times between

March and August 1998, when she was homeless again.

     When Brandon came into foster care at age three, he was

withdrawn and angry.    After more than two years in foster care,

Brandon showed great progress.    He was no longer as angry and

                                 - 4 -
was described as a loving child attached to his foster parents.

Evidence introduced by DSS indicated that separating Brandon

from his foster parents "'would create a tremendous amount of

anxiety for this young man and trigger a significant increase in

his angry acting out behavior.'"

     Mother contends that her low level retardation and

depression constituted good cause for her failure to establish

either stable housing or employment or to maintain contact with

Brandon and to adequately plan for his future.     The trial court

found that explanation inadequate.      Despite extensive services,

mother made little substantive improvement in her ability to

maintain a stable lifestyle.   She blamed any inconsistency in

her contact with Brandon on DSS, failing to acknowledge any

responsibility on her part.    The record contains ample support

for the trial court's determination that DSS presented clear and

convincing evidence sufficient to meet the statutory

requirements of Code § 16.1-283(C)(1).

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                      Affirmed.




                                - 5 -